DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
2.	The present application claims priority to Taiwan Patent Application No. 109123498 filed on 07/13/2020.  On 08/16/2021, a certified copy of this document was received by the USPTO, and thus on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time.
Specification Objections
3.	The specification is objected to because the title is not descriptive.  See MPEP 606.01 – “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”.  Correction is needed.  Examiner suggests by way of example the following title: “E-PAPER DISPLAY DEVICE AND A METHOD FOR DRIVING AN E-PAPER DISPLAY PANEL THAT PRE-DRIVES A DISPLAY AREA ACCORDING TO A CURRENT DISPLAY LINE SEGMENT”.
4.	The abstract needs to be amended to: (i) remove “is provided” in lines 2-3 and 10-11 so that the abstract is clear and concise (see MPEP Section 608, especially – “It should avoid using phrases which can be implied, such as ‘The disclosure concerns’”); and (ii) remove “[a]n e-paper display device” to not repeat information from the title (see MPEP Section 608, especially – “The language…should not repeat information given in the title”).
Claim Objections
5.	Claims 2-4 and 13 are objected to because of the following informalities:  
	Claim 2 at line 2 needs to be changed from “the same” to “same” to correct a lack of antecedent basis issue.  This objection applies to claims 3-4 that depend upon claim 2.  Appropriate correction is required.
Claim 13 at line 2 needs to be changed from “the same” to “same” to correct a lack of antecedent basis issue.  Appropriate correction is required.
Claim Rejections – 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102
that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public user, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2014/0333987 A1 to Keam et al. (“Keam”).
As to claim 11, Keam discloses a method for driving an e-paper display panel(104)(Figs. 1-2: 202, 204; ¶¶0019, 0038, 0040-0042), configured to drive the e-paper display panel(104)(Figs. 1-2: 202, 204; ¶¶0019, 0038, 0042 – the conductive plates Fig. 2: 202, 204 are inherently driven to cause particles to migrate up or down) to display a current display line segment(portion of the line located to the left of the stylus tip in 220)(Fig. 2; ¶¶0040-0042) and a target display line segment(portion of the line located to the right of the stylus tip in 220)(Fig. 2; ¶¶0040-0042), and comprising: pre-driving a display area1(the portions of the line located to the left and right of the stylus tip in 220)(Fig. 2; ¶¶0026, 0040-0042 – as the stylus moves right the portion of the display area to the right of it is pre-driven causing ink to begin to migrate upward) to display a first color(gray)(Fig. 2: 220; 0042 – gray box to the right of the stylus tip in 220) during a frame period (Fig. 2: 220; ¶¶0040-0042 – since 220 depicts a reversal of electronic ink that was migrating upward to the right stylus tip (i.e., causing the ink to move downward) when the stylus stopped, then inherently in a frame period before this when the stylus was moving rightward the electronic ink migrated upward causing it to be visible at a position to the right of the stylus) according to the current display line segment(portion of the line to the left of the stylus tip)(Fig. 2: 220; ¶0042 – the pre-driving of the electronic ink to the right of the stylus tip is a predicted extension of the already driven line shown as the portion of the line to the left of the stylus tip), wherein at least part of the target display line segment(portion of the line located to the right of the stylus tip in 220)(Fig. 2; ¶¶0040-0042) is located in the display area(the portions of the line located to the left and right of the stylus tip in 220)(Fig. 2; ¶¶0026, 0040-0042); and
driving a part(the portion of the line located to the left of the stylus tip in 220)(Fig. 2; ¶¶0026, 0038, 0040-0042 – inherently the conductive plates 202, 204 are driven to cause movement of the electronic ink particles, which are shown to the left of the stylus tip in 220, to migrate to the top conductive plate 202) of the display area(the portions of the line located to the left and right of the stylus tip in 220)(Fig. 2; ¶¶0026, 0040-0042) excluding the target display line segment(the portion of the line located to the right of the stylus tip in 220)(Fig. 2; ¶¶0026, 0040-0042) to display a second color(black), and driving a part(the portion of the line located to the right of the stylus tip in 220)(Fig. 2; ¶¶0026, 0040-0042) of the display area(the portions of the line located to the left and right of the stylus tip in 220)(Fig. 2; ¶¶0026, 0040-0042) including the target display line segment(the portion of the line located to the right of the stylus tip in 220)(Fig. 2; ¶¶0026, 0040-0042) to display the first color(gray) during a next frame period(Fig. 2: 220; ¶¶0040-0042 – the frame period when the reversal of migration begins) according to the target display line segment(the portion of the line located to the right of the stylus tip in 220)(Fig. 2; ¶¶0026, 0038, 0040-0042 – the conductive plates 202 and 204 are driven so that the part of the display area shown as a gray box to the right of the stylus tip in 220 reverses the direction of migration of its electronic ink from upward to downward, which causes its color to remain gray which gets dimmer as it migrates downward instead of becoming black if its migration upward was not stopped.).

As to claim 19, Keam discloses the method for driving the e-paper display panel according to claim 11, as applied above.  
Keam further discloses wherein all line segments of the target display line segment(portion of the line located to the right of the stylus tip in 220)(Fig. 2; ¶¶0040-0042) are located in the display area(the portions of the line located to the left and right of the stylus tip in 220)(Fig. 2; ¶¶0026, 0040-0042 – as the stylus moves right the portion of the display area to the right of it is pre-driven causing ink to begin to migrate upward).
Claim Rejections – 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0333987 A1 to Keam et al. (“Keam”) in view of U.S. Patent Pub. No. 2008/0309612 A1 to Gormish et al. (“Gormish”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	As to claim 1, Keam discloses an e-paper display device(102)(Fig. 1; ¶0019), comprising:
an e-paper display panel(104)(Figs. 1-2: 202, 204; ¶¶0019, 0038), configured to display one or more line segments(line shown as black and gray blocks in 220)(Fig. 2: 220; ¶¶0040-0042), wherein the one or more line segments(line shown as black and gray blocks in 220)(Fig. 2: 220; ¶¶0040-0042) comprise a current display line segment(portion of the line located to the left of the stylus tip in 220)(Fig. 2; ¶¶0040-0042) and a target display line segment(portion of the line located to the right of the stylus tip in 220)(Fig. 2; ¶¶0040-0042); and
the e-paper display panel(104)(Figs. 1-2: 202, 204; ¶¶0019, 0038), configured to drive the e-paper display panel(104)(Figs. 1-2: 202, 204; ¶¶0019, 0038, 0042 – the conductive plates Fig. 2: 202, 204 are inherently driven to cause particles to migrate up or down) to display the one or more line segments(line shown as black and gray blocks in 220)(Fig. 2: 220; ¶¶0026, 0040-0042),
wherein during a frame period (Fig. 2: 220; ¶¶0040-0042 – since 220 depicts a reversal of electronic ink that was migrating upward to the right stylus tip (i.e., causing the ink to move downward) when the stylus stopped, then inherently in a frame period before this when the stylus was moving rightward the electronic ink migrated upward causing it to be visible at a position to the right of the stylus), pre-drives a display area2(the portions of the line located to the left and right of the stylus tip in 220)(Fig. 2; ¶¶0026, 0040-0042 – as the stylus moves right the portion of the display area to the right of it is pre-driven causing ink to begin to migrate upward) to display a first color(gray)(Fig. 2: 220; 0042 – gray box to the right of the stylus tip in 220) according to the current display line segment(portion of the line to the left of the stylus tip)(Fig. 2: 220; ¶0042 – the pre-driving of the electronic ink to the right of the stylus tip is a predicted extension of the already driven line shown as the portion of the line to the left of the stylus tip), wherein at least part of the target display line segment(portion of the line located to the right of the stylus tip in 220)(Fig. 2; ¶¶0040-0042) is located in the display area(the portions of the line located to the left and right of the stylus tip in 220)(Fig. 2; ¶¶0026, 0040-0042); and
during a next frame period (Fig. 2: 220; ¶¶0040-0042 – the frame period when the reversal of migration begins), drives a part(the portion of the line located to the left of the stylus tip in 220)(Fig. 2; ¶¶0026, 0038, 0040-0042 – inherently the conductive plates 202, 204 are driven to cause movement of the electronic ink particles, which are shown to the left of the stylus tip in 220, to migrate to the top conductive plate 202) of the display area(the portions of the line located to the left and right of the stylus tip in 220)(Fig. 2; ¶¶0026, 0040-0042) excluding the target display line segment(the portion of the line located to the right of the stylus tip in 220)(Fig. 2; ¶¶0026, 0040-0042) to display a second color(black), and drives a part(the portion of the line located to the right of the stylus tip in 220)(Fig. 2; ¶¶0026, 0040-0042) of the display area(the portions of the line located to the left and right of the stylus tip in 220)(Fig. 2; ¶¶0026, 0040-0042) including the target display line segment(the portion of the line located to the right of the stylus tip in 220)(Fig. 2; ¶¶0026, 0040-0042) to display the first color(gray) according to the target display line segment(the portion of the line located to the right of the stylus tip in 220)(Fig. 2; ¶¶0026, 0038, 0040-0042 – the conductive plates 202 and 204 are driven so that the part of the display area shown as a gray box to the right of the stylus tip in 220 reverses the direction of migration of its electronic ink from upward to downward, which causes its color to remain gray which gets dimmer as it migrates downward instead of becoming black if its migration upward was not stopped.).
Keam does not expressly disclose a driver circuit, coupled to the e-paper display panel, configured to drive the e-paper display panel, the driver circuit pre-drives a display area.
Gormish discloses a driver circuit(410)(FIG. 4; ¶0049), coupled to the e-paper display panel(416)(FIGs. 2, 4; ¶¶0041, 0049), configured to drive the e-paper display panel (FIG. 2: 230; ¶¶0041, 0049), the driver circuit(410)(FIG. 4; ¶0049) pre-drives a display area (¶0052).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Keam with Gormish to provide an e-paper display device that displays line segments for an appropriate amount of time (¶0044).

As to claim 9, Keam and Gormish teach the e-paper display device according to claim 1, as applied above.
Keam further discloses wherein all line segments of the target display line segment(portion of the line located to the right of the stylus tip in 220)(Fig. 2; ¶¶0040-0042) are located in the display area(the portions of the line located to the left and right of the stylus tip in 220)(Fig. 2; ¶¶0026, 0040-0042 – as the stylus moves right the portion of the display area to the right of it is pre-driven causing ink to begin to migrate upward).
10.	Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0333987 A1 to Keam et al. (“Keam”) as applied to claim 11 above, in view of U.S. Patent Pub. No. 2014/0118295 A1 to Motoi. 
As to claim 12, Keam discloses the method for driving the e-paper display panel according to claim 11, as applied above.
Keam further discloses wherein a starting point of the target display line segment (Fig. 2: 220; ¶0042 – the light gray line shown to the right of the stylus in 220) is a terminal point of the current display line segment (Fig. 2: 220; ¶0042 – line shown to the left of the stylus in 220).
Keam does not expressly disclose and the method further comprises: determining a direction vector of the target display line segment according to the terminal point of the current display line segment and a terminal point of the target display line segment.
Motoi discloses and the method further comprises: determining a direction vector (¶¶0073-0074, 0078) of the target display line segment(b1)(FIGs. 5, 10-11; ¶¶0045-0048, 0069-0071, 0073-0074, 0077-0079) according to the terminal point of the current display line segment(point of a1 closest to b1, xt & yt)(FIGs. 5-6, 10-11; ¶¶0069-0071, 0077-0079) and a terminal point of the target display line segment(point of b1 furthest from a1)(FIGs. 5-6, 10-11; ¶¶0073-0074).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Keam and Gormish with Motoi to provide a method for driving an e-paper display panel that provides the user with a good feeling of writing having a high response performance without increasing the calculation cost or causing user disconcertment (¶¶0008, 0039, 0049).

As to claim 14, Keam and Motoi teach the method for driving the e-paper display panel according to claim 12, as applied above.
Motoi further discloses wherein the direction vector (¶¶0073-0074, 0078) of the target display line segment(b1)(FIGs. 5, 10-11; ¶¶0045-0048, 0069-0071, 0073-0074, 0077-0079) is different from a direction vector (¶¶0069-0070 – equation 1 or equation 2 is a direction vector) of the current display line segment (point of a1 closest to b1, xt & yt)(FIGs. 5-6, 10-11; ¶¶0069-0071, 0077-0079).
The motivation to combine the further teachings of Motoi is the same reason as set forth above for claim 12.
11.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0333987 A1 to Keam et al. (“Keam”) as applied to claim 11 above, in view of U.S. Patent Pub. No. 2014/0085209 A1 to Runde et al. (“Runde”). 
As to claim 20, Keam discloses the method for driving the e-paper display panel according to claim 11, as applied above.
Keam further discloses wherein the pre-driven display area(112)(Fig. 1; ¶0036) is a triangular-shaped area (Fig. 1: 112; ¶0036), a terminal point of the current display line segment (Fig. 1: point directly below stylus; ¶0036) and a length of the triangular-shaped area (Fig. 1: 112; ¶0036) is predetermined (Fig. 1: 112; ¶0036).
Keam does not expressly disclose wherein the pre-driven display area is a circular area, a center of the circular area is a terminal point of the current display line segment, and a radius of the circular area is predetermined.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Runde discloses wherein the designated area is a circular area(308)(FIG. 3; ¶¶0054-0055), a center of the circular area(308)(FIG. 3; ¶¶0054-0055) is a terminal point of the current display line segment(206)(FIGs. 2-3; ¶0043), and a radius of the circular area(308)(FIG. 3; ¶¶0054-0055) is predetermined (FIG. 3: 308; ¶¶0054-0055).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Keam with Runde to provide a method for driving an e-paper display panel that appears to have a low time delay between drawing line segments in opposite directions and it having them be viewable to the user (e.g., a cursive “j” or “y” that is made up of strokes that go in opposite directions).
Keam and Runde teach wherein the pre-driven display area is a circular area (Keam: Fig. 1: 112; ¶0036; Runde: FIG. 3: 308; ¶¶0054-0055), a center of the circular area is a terminal point of the current display line segment (Keam: Fig. 1: point directly below stylus; ¶0036; Runde: FIGs. 2-3: 206, 308; ¶¶0043, 0054-0055), and a radius of the circular area is predetermined(Keam: Fig. 1: 112; ¶0036; Runde: FIG. 3: 308; ¶¶0054-0055).
12.	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0333987 A1 to Keam et al. (“Keam”) in view of U.S. Patent Pub. No. 2008/0309612 A1 to Gormish et al. (“Gormish”) as applied to claim 1 above, in view of U.S. Patent Pub. No. 2014/0118295 A1 to Motoi. 
As to claim 2, Keam and Gormish teach the e-paper display device according to claim 1, as applied above.
Keam further discloses wherein a starting point of the target display line segment (Fig. 2: 220; ¶0042 – the light gray line shown to the right of the stylus in 220) is a terminal point of the current display line segment (Fig. 2: 220; ¶0042 – line shown to the left of the stylus in 220).
Gormish further discloses a driver circuit(410)(FIG. 4; ¶0049) controls the driving of the e-paper display panel (FIG. 2: 230; ¶¶0041, 0049).
The motivation to combine Gormish’s further teachings is the same as the reason set forth above for claim 1.
Keam and Gormish do not expressly disclose and the driver circuit determines a direction vector of the target display line segment according to the terminal point of the current display line segment and a terminal point of the target display line segment.

    PNG
    media_image4.png
    4958
    2808
    media_image4.png
    Greyscale
           
    PNG
    media_image5.png
    4952
    2674
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Motoi discloses and the driver circuit(101)(FIGs. 2-3: 202; ¶¶0029, 0035) determines a direction vector (¶¶0073-0074, 0078) of the target display line segment(b1)(FIGs. 5, 10-11; ¶¶0045-0048, 0069-0071, 0073-0074, 0077-0079) according to the terminal point of the current display line segment(point of a1 closest to b1, xt & yt)(FIGs. 5-6, 10-11; ¶¶0069-0071, 0077-0079) and a terminal point of the target display line segment(point of b1 furthest from a1)(FIGs. 5-6, 10-11; ¶¶0073-0074).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Keam and Gormish with Motoi to provide an e-paper display device that provides the user with a good feeling of writing having a high response performance without increasing the calculation cost or causing user disconcertment (¶¶0008, 0039, 0049).
As to claim 4, Keam, Gormish and Motoi teach the e-paper display device according to claim 2, as applied above.
Motoi further discloses wherein the direction vector (¶¶0073-0074, 0078) of the target display line segment(b1)(FIGs. 5, 10-11; ¶¶0045-0048, 0069-0071, 0073-0074, 0077-0079) is different from a direction vector (¶¶0069-0070 – equation 1 or equation 2 is a direction vector) of the current display line segment(point of a1 closest to b1, xt & yt)(FIGs. 5-6, 10-11; ¶¶0069-0071, 0077-0079).
The motivation to combine the further teachings of Motoi is the same reason as set forth above for claim 2.
13.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0333987 A1 to Keam et al. (“Keam”) in view of U.S. Patent Pub. No. 2008/0309612 A1 to Gormish et al. (“Gormish”) as applied to claim 1 above, in view of U.S. Patent Pub. No. 2014/0085209 A1 to Runde et al. (“Runde”). 
As to claim 10, Keam and Gormish teach the e-paper display device according to claim 1, as applied above.
Keam further discloses wherein the pre-driven display area(112)(Fig. 1; ¶0036) is a triangular-shaped area (Fig. 1: 112; ¶0036), a terminal point of the current display line segment (Fig. 1: point directly below stylus; ¶0036) and a length of the triangular-shaped area (Fig. 1: 112; ¶0036) is predetermined (Fig. 1: 112; ¶0036).
Keam and Gormish do not expressly disclose wherein the pre-driven display area is a circular area, a center of the circular area is a terminal point of the current display line segment, and a radius of the circular area is predetermined. 
Runde discloses wherein the designated area is a circular area(308)(FIG. 3; ¶¶0054-0055), a center of the circular area(308)(FIG. 3; ¶¶0054-0055) is a terminal point of the current display line segment(206)(FIGs. 2-3; ¶0043), and a radius of the circular area(308)(FIG. 3; ¶¶0054-0055) is predetermined (FIG. 3: 308; ¶¶0054-0055).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Keam and Gormish with Runde to provide an e-paper display device that appears to have a low time delay between drawing line segments in opposite directions and it having them be viewable to the user (e.g., a cursive “j” or “y” that is made up of strokes that go in opposite directions).
14.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0333987 A1 to Keam et al. (“Keam”) in view of U.S. Patent Pub. No. 2014/0118295 A1 to Motoi as applied to claim 12 above, in view of U.S. Patent Pub. No. 2011/0175821 A1 to King.
As to claim 13, Keam and Motoi teach the method for driving the e-paper display panel according to claim 12, as applied above.
Keam, Gormish and Motoi teach wherein the direction vector of the target display line segment(Keam: Fig. 2: portion of the line located to the right of the stylus tip in 220; ¶¶0040-0042; Motoi: FIGs. 5, 10-11: b1; ¶¶0045-0048, 0069-0071, 0073-0074, 0077-0079); a direction vector of the current display line segment(Keam: Fig. 2: the block portion of the line located directly to the left of the stylus tip in 220; ¶¶0040-0042; Motoi: FIGs. 5-6, 10-11: point of a1 closest to b1, xt & yt; ¶¶0069-0071, 0077-0079).
The motivation to combine the further teachings of Motoi is the same reason as set forth above for claim 12.
Keam and Motoi do not expressly disclose wherein the direction vector of the target display line segment is the same as a direction vector of the current display line segment.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

King discloses the current display line segment is straight(FIG. 2C: 230; ¶0049).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Keam, Gormish and Motoi with King to provide an e-paper display device that allows a user to draw an object such as a building.
Keam, Motoi and King teach wherein the direction vector of the target display line segment(Keam: Fig. 2: portion of the line located to the right of the stylus tip in 220; ¶¶0040-0042; Motoi: FIGs. 5, 10-11: b1; ¶¶0045-0048, 0069-0071, 0073-0074, 0077-0079) is the same as a direction vector of the current display line segment(Keam: Fig. 2: the block portion of the line located directly to the left of the stylus tip in 220; ¶¶0040-0042; Motoi: FIGs. 5-6, 10-11: point of a1 closest to b1, xt & yt; ¶¶0069-0071, 0077-0079; King: FIG. 2C: 230; ¶0049 – the magnitude and direction of a portion of the straight line drawn would be the same as the magnitude and direction of the target display line segment).
15.	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0333987 A1 to Keam et al. (“Keam”) as applied to claim 11 above, in view of U.S. Patent Pub. No. 2008/0309636 A1 to Feng et al. (“Feng”) in view of U.S. Patent Pub. No. 2014/0118295 A1 to Motoi. 
As to claim 15, Keam discloses the method for driving the e-paper display panel according to claim 11, as applied above.
Keam further discloses wherein the pre-driven display area(112)(Fig. 1; ¶0036) is a fan-shaped area (Fig. 1: 112; ¶0036).
Keam does not expressly disclose and the method further comprises: determining a center vector of the fan-shaped area according to a direction vector of the current display line segment. 
Feng discloses and the method further comprises: determining a center position(706)(FIG. 7; ¶0065) of the fan-shaped area(708)(FIG. 7; ¶0065).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Keam with Feng to provide a method for driving an e-paper display panel that gives the appearance of fast touch tracking (¶0065) so that the user does not have to wait to have a view of a line drawn.
Motoi discloses determining a vector (¶¶0073-0074, 0078) of a line(b1)(FIGs. 5, 10-11; ¶¶0045-0048, 0069-0071, 0073-0074, 0077-0079) according to a direction vector (¶¶0069-0070 – equation 1 or equation 2 is a direction vector) of the current display line segment (point of a1 closest to b1, xt & yt)(FIGs. 5-6, 10-11; ¶¶0069-0071, 0077-0079).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Keam and Feng with Motoi to a method for driving an e-paper display panel that provides the user with a good feeling of writing having a high response performance without increasing the calculation cost or causing user disconcertment (¶¶0008, 0039, 0049).
Keam, Feng and Motoi teach and the method further comprises: determining a center vector of the fan-shaped area according to a direction vector of the current display line segment (Keam: Fig. 1: 112; ¶0036; Feng: FIGs. 2, 7: 208, 706, 708; ¶¶0039-0040, 0049, 0065; Motoi: FIGs. 2-3, 5, 10-11: b1, 202: 101; ¶¶0029, 0035, 0045-0048, 0069-0071, 0073-0074, 0077-0079).
As to claim 16, Keam, Feng and Motoi teach the method for driving the e-paper display panel according to claim 15, as applied above.
Keam, Feng and Motoi further teach wherein an apex of the fan-shaped area is a terminal point of the current display line segment (Keam: Fig. 1: drawn line connected to 112; ¶0036; Feng: FIG. 7: 704, 708; ¶0065).
The motivation to combine Feng’s further teachings is the same reason set forth above for claim 15.

As to claim 17, Keam, Feng and Motoi teach the method for driving the e-paper display panel according to claim 15, as applied above.
Keam, Feng and Motoi further teach wherein a central angle and a radius of the fan-shaped area are predetermined.
Feng further discloses wherein a central angle and a radius of the fan-shaped area are predetermined (708)(FIG. 7; ¶0065 – the radius from the apex of the fan-shaped area to the point 706 and the angle from the radius to one of the adjacent sides of 708 remains constant for any terminal touch point 704).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Keam, Feng and Motoi with Feng’s further teachings to provide a method for driving an e-paper display panel that makes it easy for the user to view the predicted touch positions because they are always “framed” in the center of the fan-shaped area.
16.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0333987 A1 to Keam et al. (“Keam”) in view of U.S. Patent Pub. No. 2008/0309612 A1 to Gormish et al. (“Gormish”) in view of U.S. Patent Pub. No. 2014/0118295 A1 to Motoi as applied to claim 2 above, in view of U.S. Patent Pub. No. 2011/0175821 A1 to King.
As to claim 3, Keam, Gormish and Motoi teach the e-paper display device according to claim 2, as applied above.
Keam, Gormish and Motoi teach wherein the direction vector of the target display line segment(Keam: Fig. 2: portion of the line located to the right of the stylus tip in 220; ¶¶0040-0042; Motoi: FIGs. 5, 10-11: b1; ¶¶0045-0048, 0069-0071, 0073-0074, 0077-0079); a direction vector of the current display line segment(Keam: Fig. 2: the block portion of the line located directly to the left of the stylus tip in 220; ¶¶0040-0042; Motoi: FIGs. 5-6, 10-11: point of a1 closest to b1, xt & yt; ¶¶0069-0071, 0077-0079).
The motivation to combine the further teachings of Motoi is the same reason as set forth above for claim 2.
Keam, Gormish and Motoi do not expressly disclose wherein the direction vector of the target display line segment is the same as a direction vector of the current display line segment.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

King discloses the current display line segment is straight(FIG. 2C: 230; ¶0049).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Keam, Gormish and Motoi with King to provide an e-paper display device that allows a user to draw an object such as a building.
Keam, Gormish, Motoi and King teach wherein the direction vector of the target display line segment(Keam: Fig. 2: portion of the line located to the right of the stylus tip in 220; ¶¶0040-0042; Motoi: FIGs. 5, 10-11: b1; ¶¶0045-0048, 0069-0071, 0073-0074, 0077-0079) is the same as a direction vector of the current display line segment(Keam: Fig. 2: the block portion of the line located directly to the left of the stylus tip in 220; ¶¶0040-0042; Motoi: FIGs. 5-6, 10-11: point of a1 closest to b1, xt & yt; ¶¶0069-0071, 0077-0079; King: FIG. 2C: 230; ¶0049 – the magnitude and direction of a portion of the straight line drawn would be the same as the magnitude and direction of the target display line segment).
17.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0333987 A1 to Keam et al. (“Keam”) in view of U.S. Patent Pub. No. 2008/0309612 A1 to Gormish et al. (“Gormish”) as applied to claim 1 above, in view of U.S. Patent Pub. No. 2008/0309636 A1 to Feng et al. (“Feng”) in view of U.S. Patent Pub. No. 2014/0118295 A1 to Motoi. 
As to claim 5, Keam and Gormish teach the e-paper display device according to claim 1, as applied above.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Keam further discloses wherein the pre-driven display area(112)(Fig. 1; ¶0036) is a fan-shaped area (Fig. 1: 112; ¶0036).
Gormish further discloses and the driver circuit(410)(FIG. 4; ¶0049) controls the driving of the e-paper display panel (FIG. 2: 230; ¶¶0041, 0049).
The motivation to combine Gormish’s further teachings is the same as the reason set forth above for claim 1.
Keam and Gormish do not expressly disclose and the driver circuit determines a center vector of the fan-shaped area according to a direction vector of the current display line segment.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Feng discloses and the driver circuit(208)(FIG. 2; ¶¶0039-0040, 0049) determines a center position(706)(FIG. 7; ¶0065) of the fan-shaped area(708)(FIG. 7; ¶0065).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Keam and Gormish with Feng to provide an e-paper display device that gives the appearance of fast touch tracking (¶0065) so that the user does not have to wait to have a view of a line drawn.
Motoi discloses and the driver circuit(101)(FIGs. 2-3: 202; ¶¶0029, 0035) determines a vector (¶¶0073-0074, 0078) of a line(b1)(FIGs. 5, 10-11; ¶¶0045-0048, 0069-0071, 0073-0074, 0077-0079) according to a direction vector (¶¶0069-0070 – equation 1 or equation 2 is a direction vector) of the current display line segment (point of a1 closest to b1, xt & yt)(FIGs. 5-6, 10-11; ¶¶0069-0071, 0077-0079).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Keam, Gormish and Feng with Motoi to provide an e-paper display device that provides the user with a good feeling of writing having a high response performance without increasing the calculation cost or causing user disconcertment (¶¶0008, 0039, 0049).
Keam, Gormish, Feng and Motoi teach and the driver circuit determines a center vector of the fan-shaped area according to a direction vector of the current display line segment (Keam: Fig. 1: 112; ¶0036; Gormish: FIG. 4: 410; ¶0049; Feng: FIGs. 2, 7: 208, 706, 708; ¶¶0039-0040, 0049, 0065; Motoi: FIGs. 2-3, 5, 10-11: b1, 202: 101; ¶¶0029, 0035, 0045-0048, 0069-0071, 0073-0074, 0077-0079).
As to claim 6, Keam, Gormish, Feng and Motoi teach the e-paper display device according to claim 5, as applied above.
Keam, Gormish, Feng and Motoi further teach wherein an apex of the fan-shaped area is a terminal point of the current display line segment (Keam: Fig. 1: drawn line connected to 112; ¶0036; Feng: FIG. 7: 704, 708; ¶0065).
The motivation to combine Feng’s further teachings is the same reason set forth above for claim 5.
As to claim 7, Keam, Gormish, Feng and Motoi teach the e-paper display device according to claim 5, as applied above.
Feng further discloses wherein a central angle and a radius of the fan-shaped area are predetermined (708)(FIG. 7; ¶0065 – the radius from the apex of the fan-shaped area to the point 706 and the angle from the radius to one of the adjacent sides of 708 remains constant for any terminal touch point 704).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Keam, Gormish, Feng and Motoi with Feng’s further teachings to provide an e-paper display device that makes it easy for the user to view the predicted touch positions because they are always “framed” in the center of the fan-shaped area.
Allowable Subject Matter
18.	Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
19.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
        
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Dependent claim 8 identifies the distinct features: “further comprising:
a memory circuit(FIG. 5: 530), configured to store a plurality of fan-shaped patterns(FIG. 6: 300_1 to 300_8), each having the center vector(FIG. 6: V2) in a different direction(FIG. 6: 300_1 to 300_8, V2), wherein the driver circuit(FIG. 5: 100) chooses one of the fan-shaped patterns(FIG. 6: 300_1 to 300_8) to serve as the pre-driven display area (FIG. 2: 300) according to the direction vector(FIG. 2: V1) of the current display line segment(FIG. 2: 210)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2014/0333987 A1 to Keam et al. (“Keam”), U.S. Patent Pub. No. 2008/0309612 A1 to Gormish et al. (“Gormish”), U.S. Patent Pub. No. 2008/0309636 A1 to Feng et al. (“Feng”) and U.S. Patent Pub. No. 2014/0118295 A1 to Motoi, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  Keam, Gormish, Feng and Motoi teach claim 5 upon which claim 8 depends but do not teach the above underlined limitations.

Dependent claim 18 identifies the distinct features: “further comprising:
choosing one pattern(FIG. 2: 300) to serve as the pre-driven display area(FIG. 2: 300) from a plurality of fan-shaped patterns(FIG. 6: 300_1 to 300_8) each having the center vector (FIG. 6: V2) in a different direction (FIG. 6: 300_1 to 300_8, V2) according to the direction vector(FIG. 2: V1) of the current display line segment(FIG. 2: 210), wherein the fan-shaped patterns(FIG. 6: 300_1 to 300_8) are stored in a memory circuit(FIG. 5: 530)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2014/0333987 A1 to Keam et al. (“Keam”), U.S. Patent Pub. No. 2008/0309636 A1 to Feng et al. (“Feng”) and U.S. Patent Pub. No. 2014/0118295 A1 to Motoi, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  Keam, Feng and Motoi teach claim 15 upon which claim 18 depends but do not teach the above underlined limitations.
Other Relevant Prior Art
20.	Other relevant prior art includes:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

(i)	U.S. Patent Pub. No. 2013/0016126 A1 to Wang et al. discloses circular guide information(C)(FIGs. 4-5; ¶¶0075-0076, 0080) that aides a user to draw an arc or circle shape (¶0078)
(ii)	U.S. Patent Pub. No. 2006/0250349 A1 to Kim discloses pre-driving a data signal with the same magnitude and opposite polarity (i.e., creating a negative image) in a time period before creating the positive image so as to generate a more accurate grayscale image (¶0013).
Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that claim 1 is not limited to pre-driving all of the display area.
        2 Examiner notes that claim 1 is not limited to pre-driving all of the display area.